Citation Nr: 1629843	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the Veteran) had active service in the Marine Corps from December 1973 to December 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2010 rating decision granted service connection for a dysthymic disability, effective in July 2006, and assigned an initial 50 percent evaluation.  A June 2010 rating decision denied an evaluation in excess of 50 percent for dysthymic disability, and denied a claim for TDIU benefits.  The Board Remanded the appeal in October 2014.  
 
The appellant testified before the undersigned Veterans Law Judge (VLJ) regarding the issues on appeal via Videoconference Board Hearing conducted in April 2013.  The transcript of the hearing is associated with the appellant's Virtual VA electronic record.  The appellant's claims file, which includes documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System (VBMS), is wholly electronic. 


FINDINGS OF FACT

1.  The evidence establishes that the appellant's service-connected acquired psychiatric disability, characterized as a dysthymic disorder for VA purposes, is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as episodic periods of low mood and poor motivation, along with irritability, poor sleep, and impairment of memory and concentration.  

2.  The appellant's service-connected disabilities of dysthymia, tinnitus, noncompensable right ear hearing loss, and noncompensable residuals of a laceration, right hand, do not preclude the appellant from securing or following a substantially gainful occupation consistent with his employment history.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 50 percent for a dysthymic disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision prepared in May 2010, the appellant was granted service connection for an acquired psychiatric disorder characterized as a dysthymic disorder.  The service-connected disability was not characterized as including posttraumatic stress disorder or anxiety disorder, although those psychiatric disorders were also diagnosed.  

The appellant has disagreed with the initial 50 percent evaluation assigned for dysthymic disability, also characterized as a depressive disorder.  The appellant contends that he is unable to work as a result of his service-connected disabilities.

Duties to notify and assist

In this case, the claim for an increased rating for an acquired dysthymic disorder is a "downstream" issue in that it arose from the initial grant of service connection for an acquired psychiatric disorder.  As the claim for service connection has been substantiated, proven, and granted, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notices sent to the appellant prior to the grant of service connection for the psychiatric disorder are deemed adequate.  

The appellant bears the burden of demonstrating any prejudice from defective or missing notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Neither the appellant nor his attorney had alleged that the appellant has been prejudiced by any lack of notice in this case.  

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits, in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records are associated with the claims file.  The Board's October 2014 Remand directed that private clinical records referenced in the record but not associated with the electronic record be sought.  The agency of original jurisdiction (AOJ) has associated those records with the electronic claims file.  

All identified and available post-service treatment records have been secured.  The appellant has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The appellant's representative confirmed, in statements submitted in December 2014, that records of all non-VA clinical treatment the appellant obtained during the pendency of the appeal, that is, since July 2006, had been identified and submitted by the attorney.  

In December 2014 written statements, and later additional correspondence, the appellant's attorney requested that all available evidence be reviewed when the opinion requested in the Board's 2014 Remand was obtained.  The examiner who provided the November 2015 VA opinion stated that the additional items of evidence were reviewed, and accurately summarized the available evidence in the opinion.  

There has been substantial compliance with the Board's prior Remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Initial evaluation of service-connected disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, and the General Rating Formula for Mental Disorders therein.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The appellant's entire history is to be considered when making a disability determination.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluation of service-connected psychiatric disability

The appellant's service-connected dysthymic disability is initially evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433, effective from July 2006.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the appellant is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

VA regulations at 38 C.F.R. § 3.102 require that reasonable doubt on any issue be resolved in the Veteran's favor.  Therefore, when it is not possible to separate the effects of a service-connected disability from symptoms of non-service-connected disorders, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board notes that, effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced references to DSM-IV with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated nomenclature in accordance with DSM-5.  The provisions of this final rule apply to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

This regulatory revision does not apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), or were pending before a Court with appellate jurisdiction, on August 4, 2014, even if such claims are subsequently remanded to an agency of original jurisdiction (AOJ).  As this claim was pending before the Board on August 4, 2014, and was subsequently Remanded, the Board notes that the March 2015 final rule does not apply to this case. 

Facts and analysis

The rating decision underlying this appeal was issued in 2010.  The rating decision included assignment of an effective date in July 2006 for the grant of service connection.  The discussion of the evidence of severity of the acquired service-connected psychiatric disability will focus on evidence from July 2006 to the present.  

VA treatment records dated in January 2006 reflected that the appellant had not been seen for evaluation of a psychiatric disorder since July 2005.  The appellant reported that he stopped taking medications because of side effects, especially tiredness.  He reported that, despite the side effects, the medication did not prevent panic attacks.  

July 2006 VA treatment notes reflect that the appellant described his primary symptom as anxiety.  His mood was anxious, his speech was pressured, but there was no evidence of a thought disorder or of risk to himself or others.  In August 2006, the appellant reported that his anxiety level went up whenever he had to go somewhere or do something.  He reported that he had a panic attack, with his heart pounding and inability to catch his breath, just thinking about coming to his VA appointment.  

In September 2006, the appellant underwent comprehensive psychological testing for purposes of his application for Social Security Administration (SSA) disability benefits.  The examiner, F.W., Ph.D., opined that the appellant had a major depressive disorder, an anxiety disorder, and a panic disorder.  The appellant was visibly "nervous and shaky," appeared confused, and his short-term memory was impaired.  He felt fatigued and "sad all the time."  He was diagnosed as having panic disorder without agoraphobia, but the examiner noted that the appellant did experience some fear of leaving his house.  He was socially anxious.  He had difficulty recalling events.  He had difficulty sleeping and poor concentration.  He reported that he was constantly anxious, nauseous, would grind his teeth, and had panic attacks characterized by shortness of breath, sweating, a choking sensation, and racing heart.  

The SSA examiner opined that the appellant was able to understand instructions, but his short-term memory was impaired.  He would find it "very difficult" to remember instructions in work situations.  The examiner also noted that the Appellant was not likely to be able to interact appropriately or communicate effectively in work situations, was not able to concentrate adequately or focus on tasks, and was not able to maintain attendance or follow schedules.  Thus, the examination was favorable to the appellant's claim for SSA disability benefits, because the examiner found a variety of psychological symptoms that impaired occupational functioning.  

Although favorable to the SSA claim, the September 2006 SSA report is unfavorable to the appellant's claim that he is entitled to an initial evaluation in excess of 50 percent for service-connected dysthymia, because the examiner distinguished the appellant's symptoms of depression from his symptoms of anxiety and panic attacks.  The September 2006 SSA opinion is consistent with VA's determination that the symptoms of service-connected depression were distinguishable from symptoms of anxiety, for which service connection is not in effect.  

SSA's findings, as noted on the Disability Determination and Transmittal Sheet, reflect that the appellant's primary diagnosis was major depressive disorder and the secondary diagnosis was panic disorder and generalized anxiety disorder (GAD).  The SSA determination that the appellant has more than one acquired psychiatric disability is consistent with VA's findings that the appellant has more than one psychiatric disability.  Since VA has granted service connection for only one psychiatric disability, dysthymia, also variously described as major depressive disorder, the SSA decision that two separate psychiatric disabilities, considered together, resulted in unemployability, is essentially unfavorable to the claim for an initial evaluation in excess of 50 percent for dysthymia.

September 2006 through December 2007 VA outpatient records describe the appellant as somewhat anxious, with such symptoms as pressured speech, difficulty completing sentences at times, and with some degree of perseveration.  Providers noted the appellant's history of becoming frustrated and not following through with treatment and then becoming frustrated and angry because he was not improving.  These records show no increase in symptoms of dysthymia.

VA outpatient treatment records reflect that GAF scores of 57 (December 2007), 65 (January 2008), 63 (April 2008), 58 (August 2008), and 62 (December 2008) were assigned in 2007 and 2008.  As noted above, GAF scores above 61 reflect mild symptoms, such as would be consistent with a 10 percent or 30 percent disability evaluation.  GAF scores from 51 to 60 represent with moderate symptoms and impairment, consistent with a 50 percent evaluation.  The GAF scores were assigned based on all diagnosed psychiatric disorders, not limited to impairment caused by service-connected dysthymia alone.  Since the appellant's lowest GAF score during this period was 57, the evidence is unfavorable to an initial evaluation in excess of 50 percent.

The report of VA examination conducted in June 2009 reflects that the appellant was "rather tense and rigid."  His speech was soft, slow, hesitant, and monotonous.  His mood was anxious and depressed.  He had no indicators of hallucinations or a thought disorder.  The examiner opined that the appellant was preoccupied with his depression.  The appellant's attention, concentration, short-term and long-term memory, and his ability for abstract and insightful thinking were described as within the normal range.  A GAF score of 55 was assigned.  The examiner assigned a diagnosis of dysthymic disorder, also noting that alcohol abuse was in full sustained remission.  

The examiner described the appellant's symptoms as in the "mild" range.  The examiner opined that the appellant's dysthymia could cause intermittent periods of inability to perform occupational tasks, but only during periods of significant stress.  Intermittent periods of inability to perform occupational tasks are encompassed within the rating criteria for a 30 percent evaluation.  The assigned GAF score, 55, is consistent with the types and severity of symptoms that result in occupational and social impairment with reduced reliability and productivity.
  
In January 2010, the Board Remanded the claim for service connection, directing that additional medical opinion as to the etiology of each current acquired psychiatric disorder be obtained.  A VA clinician opined, in a January 2010 decision, that it was at least as likely as not that a current dysthymic disorder was etiologically related to the appellant's service.  

A March 2010 VA outpatient treatment note reflects that the appellant's affect and mood were in the normal range.  His speech was of normal rate and rhythm.  He reported seeing a private provider "a few times."  

A.G.J., M.D., provided a medical opinion submitted to VA in July 2010.  Dr. A.G.J. determined, based on a review of the appellant's file, that the appellant was well-adjusted prior to service, but his post-service functioning was manifested by anxiety, moodiness, interpersonal dysfunction, alcohol abuse, and a "notably discontinuous work history."  Dr. A.G.J. also noted that, although the appellant had maintained sobriety for the past 10 years, he had not been more functional in stable sobriety than he was when he was drinking.  Dr. A.G.J. opined that it was appropriate to refer to the appellant's symptoms as PTSD, and opined that the appellant met one of the indicators for a 70 percent disability rating, "in that he has had significant problems tolerating stress in the workplace and elsewhere and has even lost several jobs because he could not tolerate stress."  

The finding that the appellant met one criterion for a 70 percent evaluation is, in effect, an opinion that all but one symptom was encompassed within the criteria for evaluations from 10 percent to 50 percent.  However, the evidence as a whole shows that the Veteran's disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.

The appellant was afforded VA examination in August 2011.  The examiner assigned a diagnosis of PTSD, early onset dysthymic disorder, panic disorder, and alcohol dependence in full sustained remission.  The examiner opined that the appellant's symptoms, considered together, resulted in mild or transient occupational impairment.  The examiner assigned a GAF score of 60.

The examiner who conducted the August 2011 VA examination discussed review of the appellant's clinical records, at length, from 2005 to the most recent VA clinical records (June 2011).  The examiner noted that, in 2005, the appellant sought treatment for generalized anxiety and "acute [anxiety] attacks that occur frequently (up to 20x/day) [and] last approx 10-15 minutes and are accompanied by pounding heart, tremors, excessive sweating, shortness of breath, nausea/vomiting, and a feeling as though he is going to pass out or die."  The examiner noted that the appellant was functional in his daily routine of household chores.  The examiner also opined that the appellant's irritability, which could be attributed to either dysthymia or PTSD, was significant to his job changes.  

The examiner who conducted the August 2011 VA examination concluded that it was not necessary to differentiate what symptoms were applicable to each of the diagnosed disorders, since the disorders together resulted in decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  This opinion is unfavorable to an evaluation in excess of 50 percent for the service-connected dysthymia, since a 50 percent evaluation encompasses occupational impairment which results in reduced reliability and productivity.

In March 2013, J.L.G., M.Ed., provided an employability assessment.  Dr. J.L.G. stated that the appellant's past work as a cook and kitchen manager were considered "skilled" and that the appellant might have transferrable managerial and supervisory skills, and organizational and clerical skills.  Dr. J.L.G. opined that the appellant's impairments, particularly impairments in understanding, memory, concentration, and adaptability to work-like situations, would preclude gainful employment.  Dr. J.L.G. concluded that he was unable to identify any employment suitable for the appellant.  

April 2013 records from the Greater Nashua Mental Health Center include a discharge summary.  That summary notes that the appellant's symptoms include depression, difficulties with memory, and low energy.  The summary lists the appellant's Axis I disorders (acquired psychiatric disorders) as major depressive disorder, current, moderate, without psychosis; rule out ADHD; and, anxiety disorder.  

Private treatment records of KP, MD, dated in July 2014, describe the appellant as "not in acute distress," speaking in full sentences, sitting comfortably, "well groomed," with good eye contact and "answering questions properly."  The appellant reported that he was taking no medication for depression and only Xanax for anxiety.  The following month, Y.Y., M.D., noted that the appellant reported anxiety and "debilitating" depression.  The appellant agreed to try Wellbutrin, which he later reported was very helpful.  See October 2014 private treatment records, Dr. Y.Y.  These records refect primarily moderate symptoms of depression, and refect that, even with increased depression when not taking medications, the appellant was able to communicate verbally, seek medical care, and establish communication with a private physician.  

The examiner who conducted March 2015 VA examination assigned three current diagnoses: PTSD, chronic; major depressive disorder, recurrent, in partial (medication) remission; and, unspecified anxiety disorder with significant elements of panic disorder combined with generalized anxiety disorder.  The examiner stated that the unspecified anxiety disorder was the same condition previously diagnosed as panic disorder, but the characterization of the disorder as an unspecified anxiety disorder was "more accurate" because it also accounted for the appellant's very significant excessive generalized worry.  The examiner explained that the assigned diagnosis of major depressive disorder, recurrent, was the same condition previously diagnosed as dysthymia, but, given appellant's report of his mood history, including periods of significant symptoms that severely impair functioning and periods of significant remission, including the present, major depressive disorder was the more accurate diagnosis.

In the March 2015 examination report, the examiner opined that it was possible to differentiate symptoms attributable to each diagnosis.  The examiner opined that generalized worry and panic attacks were due to the unspecified anxiety disorder, while reexperiencing, avoidance, and reactivity were due to PTSD, and episodic periods of low mood and poor motivation were due to depression.  The examiner also opined that symptoms of irritability, poor sleep, and poor memory and concentration were due to each diagnosed disability.  As noted above, the Board must consider each of those symptoms in determining the severity of the service-connected dysthymia.

The examiner further opined that the appellant's current impairment was "primarily" due to anxiety disorder NOS, as excessive worry and panic attacks most limited his activities.  In contrast, the examiner pined, the appellant's depressive symptoms were "currently fairly well controlled with medication" but that, during a depressive episode, his functioning was "even further" impaired.  

In a November 2015 addendum, the VA examiner specifically noted review of September 2006 reports from F.W., Ph.D., and claims examiner P.S., and a 2010 opinion from A.G.J., M.D.  The examiner stated that none of these items of evidence affected the March 2015 opinion as to functional impairment due to the service-connected psychiatric disability that might affect the appellant's ability to function and perform tasks in a work setting.  

Review of the record, as summarized in the above discussion, reveals that the appellant's service-connected acquired psychiatric disability, characterized as dysthymia, has resulted in mild to moderate symptoms of depression and episodes of depressed mood and low motivation, and irritability, poor sleep, and impaired memory and concentration.  The record reveals that providers and examiners consistently determined that the appellant did not demonstrate homicidal or suicidal ideation, did not manifest a thought disorder, and reported no reported or objective spatial disorientation.  In particular, the appellant has continued to drive, without restriction.  Examiners and providers have consistently described the appellant's personal appearance as well-groomed, or adequate, and his hygiene as adequate or within normal.  No provider identified obsessional rituals.  

Objectively, no provider identified the appellant's speech as illogical, obscure, or irrelevant.  One examiner described the appellant's speech and responses as confused.  See September 2006 SSA examination report.  The appellant's verbal communication was also described as "pressured" by some examiners.  However, the medical evidence demonstrates that the severity of any impairment in the appellant's ability to communicate verbally are encompassed within or equivalent to the criteria for a 50 percent disability evaluation, but no higher evaluation.  

In determining that the 50 percent evaluation is warranted, the board notes that the preponderance of the evidence establishes that some of the appellant's significant symptoms, especially symptoms of panic attacks and anxiety about leaving his home, or engaging in social interaction, are not attributable to the service-connected disability.  The evidence clearly establishes that the appellant's psychiatric disabilities, considered together, result in impairment greater than 50 percent. However, the VA is authorized only to compensate the appellant for the impairment incurred in service. At this time, the preponderance of the medical evidence, especially the reports of examinations conducted in September 2006, June 2009, August 2011, and March 2015, establishes that the criteria for a 70 percent initial evaluation are not met. 

The Board has considered whether the appellant met the criteria for an initial evaluation in excess of 50 percent at some stage (identifiable time interval) during this lengthy appeal.  The GAF scores assigned during the pendency of this appeal have consistently remained above a score of 51, defined as the lower limit for moderate symptoms.  Again, the Board notes that the assigned GAF scores were not limited to impairment due to service-connected disability; rather, the GAF scores encompassed impairment attributed to disorders other than the service-connected disability.  

The description of the appellant's symptoms at the September 2006 SSA examination suggests a greater severity than at other times during the pendency of the appeal.  However, the VA treatment notes prior to and following that examination disclose primarily symptoms of anxiety, for which, as noted above, service connection has not been awarded.  Treatment notes following that examination reflect stabilization of both service-connected depression and of disorders for which service connection has not been granted.  The criteria for a staged initial evaluation in excess of 50 percent for dysthymia have not been met during the pendency of this appeal.

As noted above, when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In this case, both SSA (private) and VA examiners and providers have medically differentiated between the appellant's service-connected dysthymia and the appellant's anxiety and panic disorders, for which service connection is not in effect.  In particular, the preponderance of the most persuasive medical evidence establishes that the appellant's dysthymia or depression had its onset early in his life, during his service, while the neither the onset nor etiology of other psychiatric disorders are linked to the appellant's service.  See, e.g., reports of September 2006, August 2011, March 2015 SSA and VA examination.  

When a higher schedular evaluation for a service-connected disability is not warranted, VA must next consider whether the appellant is entitled to a higher evaluation on an extraschedular basis.  In this case, therefore, it is appropriate that symptoms attributed solely to anxiety disorder or panic disorder are not addressed in determining the severity of service-connected dysthymia, but symptoms which providers have indicated are jointly due to the service-connected and non-service-connected disorder have been considered in the assignment of the 50 percent evaluation.  

The appellant's claim was referred by the RO for consideration for an extraschedular rating by the Director, Compensation Service.  See June 2015 Memorandum, "Request for consideration of an extra-schedular rating for service-connected dysthymic disorder."  The request for consideration of an extraschedular evaluation in excess of 50 percent for service-connected dysthymia noted the March 2015 medical opinion, which opined as follows:

His current symptoms would limit his occupational functioning to slow-paced rote/routine jobs that require minimal new learning, due to problems with memory and concentration, in uncrowded environments, due to anxiety and irritability.  He would work best with understanding supervisors and coworkers who would help him avoid conflicts.  When in the midst of a depressive episode, it is unlikely that he could go to work and function effectively.  He estimated that he last experienced such an episode about a month ago.  Therefore, he would need an understanding job that allowed liberal time off."

In an August 2015 determination, the Director, Compensation Services, noted that the March 2015 medical opinion, although favorable to the appellant in some respects, was, in fact, unfavorable to a finding that a higher initial evaluation was warranted.  

As noted above, the provider who conducted March 2015 examination concluded that the appellant had three separate psychiatric disabilities, with distinguishable symptoms.  Of the three diagnosed disabilities, service connection has been granted for one, dysthymia, which the examiner opined was now more appropriately characterized as major depressive disorder, recurrent, partially controlled with medication.  The examiner specified that "all mental diagnoses," considered together, resulted in occupational and social impairment with reduced reliability and productivity.  

As noted above, the General Rating Formula for Mental Disorders sets forth reduced reliability and productivity as among the criteria for a 50 percent evaluation.  The examiner further opined that the appellant's anxiety disorder was the primary factor in the appellant's occupational impairment.  For these reasons, the Board agrees with the Director's finding that an extraschedular evaluation in excess of 50 percent for dysthymia is not warranted.  38 C.F.R. § 3.321(b).

Finally, under Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual condition fails to capture the combined effects of the service-connected disabilities.  In this case, however, even after applying the doctrine of reasonable doubt, the evidence does not show there is a combined effect resulting from all of the service-connected disabilities (e.g., dysthymia, right ear hearing loss, tinnitus, and laceration residuals) that is not contemplated by the schedular criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for his disability based on effects that result from the combined effect of multiple conditions.  In any event, the AOJ has considered extraschedular evaluation and extraschedular TDIU, as further discussed, below, and has not identified any exceptional circumstance resulting from disabilities for which service connection is in effect.  

The record reflects that the manifestations of the service-connected dysthymia/recurrent major depressive disorder are not in excess of those contemplated by the schedular criteria for the assigned 50 percent initial evaluation.  The preponderance of the evidence establishes that a 70 percent evaluation for service-connected dysthymia/recurrent major depressive disorder is not warranted.  38 U.S.C.A. § 5107(b).  The claim for an initial evaluation in excess of 50 percent for service-connected dysthymia is denied.  

2.  Claim for TDIU

VA regulations provide entitlement to total disability based on individual unemployability (TDIU) due to service-connected disability where there is present any service-connected impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

When the schedular rating for service-connected disabilities is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

The appellant's service-connected disabilities, currently, are: major depressive disorder, rated as 50 percent disabling; noncompensable right ear hearing loss; tinnitus, rated as 10 percent disabling; and, noncompensable residuals of a laceration, right hand.  The appellant does not have one disability rated as 60 percent disabling.  His combined rating for all disabilities is 60 percent, which does not meet the combined requirement of 70 percent.  38 C.F.R. § 4.16(a), 4.25.  

Nevertheless, if the appellant is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, if the schedular criteria for basic eligibility for TDIU are not met, VA will consider whether he is unemployable as a result of service-connected disabilities on an extraschedular basis.

When determining whether the appellant is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the appellant's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The appellant reported he last worked at a restaurant, cutting meat, also described as "kitchen line" work.  He has provided employment history of working for Coca-Cola for five years as a machine operator.  He held a variety of factory work jobs, including work in a canning factory.  He held several food service or food preparation jobs, including as a cook and a kitchen manager.  

Initially, the Board notes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 CFR § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 CFR § 3.321(b)(1) is, as discussed above, based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the service-connected disability.  Exceptional or unusual circumstances such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 CFR § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service connected disabilities.  See VAOPGCPREC 6-96.  The appellant, through his representative, has argued that both types of extra-schedular consideration are necessary In this case.  

Where an appellant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under §4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the RO referred the claim for TDIU for consideration for an extraschedular rating by the Director, Compensation Service.  See June 2015 Memorandum, "Request for consideration of an extra-schedular rating for service-connected dysthymic disorder."  

The AOJ's referral of the case to the Director referenced all evidence of record, including the favorable SSA disability benefits determination, the SSA examinations and records underlying the SSA determination, the VA treatment records, VA examination reports, the appellant's work history, private treatment records from primary care providers and private mental health providers.  A private assessment completed by A.G.J., M.D., and the private employability assessment from J.L.G., M. Ed., were also considered.  See June 2015 Memorandum, "Request for consideration of an extra-schedular rating for service-connected dysthymic disorder."  

In an August 2015 Advisory Opinion, the Director, Compensation service, determined: 

The totality of the evidence does not support the notion that the Veteran's service connected conditions rendered him unemployable under any circumstances.  The Veteran's disability picture was that of a mild to moderate nature with no indication of employment preclusion, which is supported by the objective medical opinion of March 2015.  Therefore, extra-schedular entitlement to TDIU pursuant to 38 CFR 4.16(b) is not warranted.

The Board agrees with this determination.  

The appellant's attorney argues, in essence, that since SSA disability benefits have been granted, VA benefits must follow, because VA criteria governing TDIU for Veterans are more favorable to Veterans than the SSA standard.  The appellant's attorney has failed to note, however, that VA's standards for TDIU are limited to impairment to employability due to service-connected disabilities.  

The September 2006 SSA examination report was favorable to the appellant's claim for SSA disability, because the examiner found a variety of psychological symptoms that impaired occupational functioning.  This September 2006 report is, however, unfavorable to the appellant's claim that he is unable to work as a result of his service-connected disabilities, because the SSA examiner, consistent with the VA examination reports, distinguished the appellant's symptoms of service-connected depression from the symptoms of anxiety disorder and panic attacks, for which service connection is not in effect.  The September 2006 SSA report is unfavorable to the claim for TDIU, since it did not attribute all symptoms of acquired psychiatric disabilities to a service-connected diagnosis.  

The appellant was afforded VA examination in August 2011.  The examiner assigned a diagnosis of PTSD, early onset dysthymic disorder, panic disorder, and alcohol dependence in full sustained remission.  The examiner opined that the appellant's symptoms, considered together, resulted in mild or transient occupational impairment.  The examiner assigned a GAF score for 60.


Among the evidence that it is argued is favorable to the claim for TDIU is the opinion of J.L.G., M.Ed.  In that report, J.L.G., M.Ed., specifically noted that the appellant's (service-connected) depression "alone" would cause "an occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks."  He further noted that "in the midst of a depressive episode, it is unlikely that [the appellant] could do to work and function effectively, therefore he would need an understanding job that allowed liberal time off."  

In relationship to the criteria for TDIU, J.L.G., M.Ed., has provided a clear statements service-connected depression, alone, would not result in complete unemployability.  Dr. J.L.G. stated the appellant would be able to work, despite service-connected depression, if he found the right employer and job.  TDIU benefits are limited to Veterans who are unable to obtain and maintain employment as a result of service-connected disabilities.  J.L.G.'s opinion that the appellant is unemployable includes consideration of impairments due to disabilities for which service connection is not in effect.  By law, VA cannot consider non-service-connected disability in determining entitlement to TDIU.

The record makes it clear that the appellant has not worked since 2004.  The fact that the appellant is unemployed does not alone warrant assignment of a TDIU, as a high rating, such as the 50 percent evaluation for depression already assigned in this case, establishes that disability makes it difficult for the appellant to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The record reflects that the appellant has maintained a stable living arrangement, attends to his daily activities, performs chores around the house, drives, goes grocery shopping, and the like.  

The medical evidence reflects that the appellant is impaired.  However, the evidence does not show that he is unemployable as a result of his service-connected impairments.  Accordingly, the Board concludes that the preponderance of the evidence is against finding that the appellant is unable to obtain or retain substantially gainful employment.  TDIU must be denied. 


ORDER

The appeal for an initial evaluation in excess of 50 percent for dysthymia is denied.

The claim for TDIU is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


